DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1, a passivation stack, comprising: 
 	a laminated film, including from 8 to 40 alternating layers of HfO2 and SiO2, 
 	wherein the layers individually have a thickness from 8 Angstroms to 40 Angstroms, and
 	wherein the laminated film has a total thickness of 280 10Angstroms to 600 Angstroms; and 
 	a barrier film of HfO2 having a thickness from 50 Angstroms to 300 Angstroms applied to the laminated film.

	The Applicant also disclosed substantially the same subject matter in independent claims 6 and 13.

3.	U.S. Patent application publication number 2019/0152226 to Chen et al. disclosed a similar invention in paragraphs [0006], [0012], [0013], [0029] and [0022] - [0027]. Unlike in the instant application, Chen et al. are silent about “a passivation stack, comprising: a laminated film, including from 8 to 40 alternating layers of HfO2 and SiO2, wherein the layers individually have a thickness from 8 Angstroms to 40 Angstroms, and wherein the laminated film has a total thickness of 280 10Angstroms to 600 Angstroms; and a barrier film of HfO2 having a thickness from 50 Angstroms to 300 Angstroms applied to the laminated film”.

2 and SiO2, wherein the layers individually have a thickness from 8 Angstroms to 40 Angstroms, and a barrier film of HfO2 having a thickness from 50 Angstroms to 300 Angstroms applied to the laminated film”.

5.	U.S. Patent application publication number 2010/0323509 to Shin et al. also disclosed a similar invention in Fig. 10. Unlike in the instant application, Shin et al. are also silent about “a passivation stack, comprising: a laminated film, including from 8 to 40 alternating layers of HfO2 and SiO2, wherein the layers individually have a thickness from 8 Angstroms to 40 Angstroms, and wherein the laminated film has a total thickness of 280 10Angstroms to 600 Angstroms; and a barrier film of HfO2 having a thickness from 50 Angstroms to 300 Angstroms applied to the laminated film”.

6.	The disclosure of the instant application is pertinent because it addresses the problem of trade-off between robustness on one side and firing frequency and operating temperature on the other that is known in the domain of fluidic dies. The disclosed passivation stack and its method of manufacturing improve features of the passivation stack such as power efficiency, increased firing frequency, low operation temperature while retaining acceptable robustness an reliability. 

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853